DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment dated 7/26/2022 has been entered.
Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/28/2022.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/28/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5, 6, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 9,834,983 – Hall et al., hereinafter Hall983 in view of PG Pub. US 2019/0119978 – Hall et al., Hereinafter Hall978, and PG Pub. US 2012/0247750 A1 – Kobayashi et al., hereinafter Kobayashi.

Regarding claim 1. 
Hall983 discloses a system comprising: 
a flexible curtain (300, 3A; Horizontal window blinds. Examiner notes that window blinds meet a reasonable interpretation of curtain as defined by Merriam-Webster – “a hanging screen usually capable of being drawn back or up”. The flexibility of the curtain of the horizontal window blind is provided by the ladder tapes.) that defines a major surface 

    PNG
    media_image1.png
    511
    685
    media_image1.png
    Greyscale

a first sensor (311, fig 3A) configured to detect a first condition and removably attached (Examiner notes that anything is removable if you pull hard enough.) to a first sensor attachment location; and 
a second sensor (321, fig 3A) configured to detect a second condition and removably attached to a second sensor attachment location, wherein: 
the major surface extends across an operational surface (window) of a target system (Room) such that the first and second sensors detect the first and second conditions (temperature gradients; Column 1, Lines 52-57; calculating a first temperature gradient between the window-side of the window blinds and the room-side of the window blinds based on a window-side temperature and a room-side temperature, and calculating a second temperature gradient between the room-side temperature and the desired temperature.) of the target system (Room) when the flexible curtain defines the deployed (Slats substantially vertical to block sunlight) configuration; and 
Hall983 does not disclose that the curtain is configured to repeatedly actuate to move between a deployed configuration and a stowed configuration; the flexible curtain and the first and second sensors converge to a predetermined edge (Distance from the top rail) of the flexible curtain to expose the operational surface (window) of the target system (room) when the flexible curtain defines the stowed (Slats substantially horizontal to allow passage of sunlight) configuration, or that the target system comprises a server closet configured to hold one or more server racks inside the server closet; and the flexible curtain is configured to be attached to a front of the server closet.
However, Hall978 discloses a curtain is configured to repeatedly actuate to move between a deployed configuration and a stowed configuration (Paragraph [0226]; …features and functions disclosed herein may be used to automatically raise and lower the slats of window coverings…).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the curtain of Hall983 with the lift mechanism of Hall978. One of ordinary skill in the art would have been motivated to make this modification in order to allow for an unobstructed view of the window.
	The combination of Hall983 and Hall978 would then further teach the flexible curtain and the first and second sensors converge to a predetermined edge (Upper edge) of the flexible curtain to expose the operational surface (window) of the target system (room) when the flexible curtain defines the stowed (Slats raised to allow passage of sunlight) configuration. 
Kobayashi teaches the target system comprises a server closet (10, fig 1) configured to hold one or more server racks (20-1 – 20-9, fig 1) inside the server closet, and using valves (40, fig 2) to modulate airflow to the servers. 
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, specifically substituting the valves of Kobayashi with the curtain of the modified Hall, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. As modified, the curtain of modified Hall is provided on the server closet of Kobayashi.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Hall983 and Hall978 by attaching it to a front of the server closet of Kobayashi. One of ordinary skill in the art would have been motivated to make this modification in order to modulate flow of cooling air to the server racks while minimizing the inflow of dust particles during times of lower temperatures, much in the same way as the valves of Kobayashi, while allowing for ease of access to the individual servers for maintenance, replacement etc., by drawing the curtain completely away from the major surface for the duration of the maintenance, replacement, etc..
	
Regarding claim 2. 
The combination of Hall983, Hall978, and Kobayashi teaches all limitations of claim 1.
Furthermore, Hall983 discloses the flexible curtain enables air flow through the major surface (Each slat has at least one major surface, and the holes for the lift cords enable air to flow through. See annotated Fig 4 below.).

    PNG
    media_image2.png
    521
    396
    media_image2.png
    Greyscale


Regarding claim 3. 
The combination of Hall983, Hall978, and Kobayashi teaches all limitations of claim 1.
Hall983 further discloses a bar (Slat, see fig 3A) to which the first and second sensor (311 and 321, fig 3A) are secured (See fig 3A), wherein the flexible curtain includes a plurality of loops (ladder tapes; See annotated fig 1) configured to securely receive the bar such that the first and second sensor are at the first and second sensor locations.

    PNG
    media_image3.png
    540
    641
    media_image3.png
    Greyscale


Regarding claim 5. 
The combination of Hall983, Hall978, and Kobayashi teaches all limitations of claim 1.
Furthermore, Hall983 discloses: 
a processor (620, fig 6); and 
a memory (630, fig 6) communicatively coupled to the processor, the memory containing instructions that, when executed by the processor, cause the processor to: 
receive the first and second condition (See fig 8) as detected by the first and second sensor; and
transmit the first and second conditions to a remote computer (505, fig 5C).

Regarding claim 6. 
The combination of Hall983, Hall978, and Kobayashi teaches all limitations of claim 1.
Furthermore, Hall983 discloses the memory further containing instructions that, when executed by the processor, cause the processor to: 
analyze the first and second condition as detected by the first and second sensor at the first and second sensor attachment locations; 
identify an inefficiency of the first condition as detected by the first sensor; and 
identify a third sensor attachment location as an improved sensor attachment location that is determined to be relatively more efficient than the first sensor attachment location. (Column 1, Lines 48-61; The hardware memory stores dynamic tilt instructions that, when executed by the one or more hardware processors, dynamically tilt the window blinds. The instructions include obtaining a desired room temperature from the thermostat, calculating a first temperature gradient between the window-side of the window blinds and the room-side of the window blinds based on a window-side temperature and a room-side temperature, and calculating a second temperature gradient between the room-side temperature and the desired temperature. The instructions further include retrieving a tilted state related to the first temperature gradient, the desired room temperature, and a zero-value second temperature gradient, and tilting the window blinds to the tilted state.) (Examiner notes that tilting the blinds would necessarily move the first sensor to a third location. Therefore, identifying a desired tilt state would necessarily incorporate the identification of a third location.)

Regarding claim 8. 
The combination of Hall983, Hall978, and Kobayashi teaches all limitations of claim 1.
Hall983 further discloses the memory further containing instructions that, when executed by the processor, cause the processor to move the first sensor from the first sensor attachment location to the third sensor attachment location in response to determining that the third sensor attachment location is relatively more efficient than the first sensor attachment location (Column 1, Lines 48-61; The hardware memory stores dynamic tilt instructions that, when executed by the one or more hardware processors, dynamically tilt the window blinds. The instructions include obtaining a desired room temperature from the thermostat, calculating a first temperature gradient between the window-side of the window blinds and the room-side of the window blinds based on a window-side temperature and a room-side temperature, and calculating a second temperature gradient between the room-side temperature and the desired temperature. The instructions further include retrieving a tilted state related to the first temperature gradient, the desired room temperature, and a zero-value second temperature gradient, and tilting the window blinds to the tilted state). (Examiner notes that tilting the blinds would necessarily move the first sensor to a third location.)

Regarding claim 9. 
The combination of Hall983, Hall978, and Kobayashi teaches all limitations of claim 1.
 Furthermore, Hall983 discloses moving the first sensor from the first sensor attachment location to the third sensor attachment location includes moving the first sensor closer to a predetermined edge of the flexible curtain. (Tilting the blinds would necessarily move the first sensor closer to either the top edge or bottom edge of the curtain depending on the angle of rotation, the edge being predetermined based on the direction of rotation. (See fig 3A.))

Regarding claim 10. 
The combination of Hall983, Hall978, and Kobayashi teaches all limitations of claim 1.
Furthermore, Hall983 discloses moving the first sensor from the first sensor attachment location to the third sensor attachment location includes rotating the first sensor around a fixed point of the flexible curtain. (Tilting the blinds rotates the sensors around the axis of rotation of the blinds.)

Regarding claim 11. 
The combination of Hall983, Hall978, and Kobayashi teaches all limitations of claim 1.
Furthermore, Hall983 discloses a rod (112, fig 1) secured to a longitudinal edge (top edge) of the curtain, wherein the stowed configuration includes the flexible curtain wrapped around (This is how tilt rods work, with the ladder tapes wrapping the tilt rod.) the rod while the first and second sensor are secured to the first and second sensor attachment locations.

Regarding claim 12. 
The combination of Hall983, Hall978, and Kobayashi teaches all limitations of claim 1.
Hall983 further discloses the first condition includes temperature. 
Hall983 does not disclose the second condition includes humidity.
However, Hall978 teaches the second condition includes humidity. (Paragraph [0018]; The sensors comprise at least one of: electromagnetic; electrochemical; electric current; electric potential; magnetic; radio; air flow; accelerometers; pressure; electro-acoustic; electro-optical; photoelectric; electrostatic; thermoelectric; radio-acoustic; environmental; moisture; humidity; fluid velocity; position; angle; displacement; or combinations thereof.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Hall983, Hall978, and Kobayashi with the humidity sensor of Hall978. One of ordinary skill in the art would have been motivated to make this modification in order to monitor parameters for personal comfort other than temperature.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hall983, Hall978, and Kobayashi as applied to claims 1, 5, and 6 above, and in further view of PG Pub US 2018/0307114 A1 – Brown et al, hereinafter Brown.

Regarding claim 7. 
The combination of Hall983, Hall978, and Kobayashi teaches all limitations of claim 6.
The combination of Hall983 and Hall978 does not teach the memory further containing instructions that, when executed by the processor, cause the processor to turn off the first sensor at the first sensor attachment and turn on a third sensor secured to the flexible curtain at the third sensor attachment location in response to determining that the third sensor attachment location is relatively more efficient than the first sensor attachment location.
However, Brown teaches (in Paragraph [0080]) “two or more sensors may be used to measure the same input, which can provide redundancy in case one sensor fails or has an otherwise erroneous reading”. The teachings of Brown, when incorporated into the combination of Hall983 and Hall978 would result in a third sensor (measuring the same input as the first sensor), and It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the redundant sensors of Brown into the curtain of the combination of Hall983 and Hall978 and to program the memory to contain instructions that, when executed by the processor, cause the processor to turn off the first sensor at the first sensor attachment and turn on a third sensor secured to the flexible curtain at the third sensor attachment location in response to determining that the third sensor attachment location is relatively more efficient than the first sensor attachment location. One of ordinary skill in the art would have been motivated to make this modification in order to ensure robust and reliable operation of the apparatus in the face of sensor failure.
		
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, and 5-12 have been considered but are moot in light of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634